Citation Nr: 1807345	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1975 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
This case was previously before the Board in May 2014 and June 2017. At those times, the Board remanded the claim for further development.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.


FINDING OF FACT

The Veteran's obstructive sleep apnea did not manifest in service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been satisfied. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Initially, the Board notes that VA issued a legally conforming VCAA notice letter in October 2008.

Additionally, VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017).  Relevant service treatment and other medical records have been associated with the claims file. Also, the Veteran was afforded a VA examination in October 2014 which is fully adequate for decision-making purposes.  Hence, the duties to notify and to assist have been satisfied.

II. Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

First, the evidence of record shows that the Veteran was diagnosed with sleep apnea sometime in the 1990s and that he has continued to receive regular treatment for this disability since. Thus, the element of a current disability is satisfied.  

Second, the Board notes that the Veteran has consistently stated his sleep apnea symptomatology began during his active service. In a September 2009 buddy statement submitted by the Veteran's wife, she stated that the Veteran would frequently awaken at night with a loud gasp, have long gaps between breaths while sleeping, and would snore very loudly. Further, the Veteran stated in his December 2013 Board hearing, and at an October 2014 VA examination, that his first wife had to sleep in a separate room due to his loud snoring during his active service. The Board recognizes that the Veteran and his wife are competent and credible to report observable symptoms of the Veteran's sleep apnea disability and the second element of in-service incurrence or injury is satisfied. Therefore, the Veteran's claim for entitlement to service connection for sleep apnea turns on the matter of nexus. 

At an October 2014 VA examination, the Veteran reported that during active service, his first wife slept in a separate bed due to his loud snoring. He reported his sleep apnea symptomatology continued to the present day, and that after his retirement from the military he was diagnosed with obstructive sleep apnea and prescribed the use of a CPAP machine. Upon examination, the VA examiner opined that the Veteran's sleep apnea was less likely than not etiologically related to his active service. The examiner noted that the Veteran's service treatment records were silent for any complaints of a sleep related condition, that the diagnosis for sleep apnea was provided more than three years after separation from active service, and based his opinion on medical expertise and medical literature. No other nexus opinion exists of record. Thus, the Board finds that service connection is not warranted here. 

The Board finds the October 2014 VA examination to have significant probative value here. The examiner reviewed the claims file, considered the Veteran's reported history and lay statements, and supported his conclusions with clear rationale. The examiner also addressed the Veteran's contentions in this case and relied on his expertise.  
  
The Board has considered the Veteran's lay statements and submitted buddy statements from his wife. The Veteran and his wife are certainly competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, although they are competent to relate that the Veteran suffers from symptomatology of sleep apnea, they are not competent to provide an opinion as to whether such symptoms are attributable to service, as this is a complex medical determination based upon internal medical processes.  It is not capable of lay observation.  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.
	
The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


